Case 1:18-cv-25099-FAM Document 22 Entered on FLSD Docket 03/08/2019 Page 1 of 19



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                         Miami Division
                               Case No. 1:18-25099-CIV-MORENO


  ACHERON PORTFOLIO TRUST, AVERNUS
  PORTFOLIO TRUST, LORENZO TONTI
  2006 TRUST, STYX PORTFOLIO
  TRUST, and ACHERON CAPITAL, LTD.,

         Plaintiffs,
  v.

  BARRY MUKAMAL, as Trustee of the
  MUTUAL BENEFITS KEEP POLICY
  TRUST,

         Defendant.
                                             /

       PLAINTIFFS’ RESPONSE AND OPPOSITION TO DEFENDANT’S MOTION TO
                      DISMISS FIRST AMENDED COMPLAINT

         Acheron Portfolio Trust (“Acheron Trust”), Avernus Portfolio Trust (“Avernus Trust”),

  Lorenzo Tonti 2006 Trust (“Tonti Trust”), STYX Portfolio Trust (“STYX Trust”) and Acheron

  Capital, Ltd. (“Acheron Capital”), in its capacity as the investment manager for Acheron Trust,

  Avernus Trust, Tonti Trust and Styx Trust, (collectively, the “Plaintiffs” or “Acheron”) submit

  their response and opposition to Defendant’s Motion to Dismiss First Amended Complaint (the

  “MTD”), and state as follows:

                                    I.      INTRODUCTION

         Plaintiffs’ First Amended Complaint (the “Complaint”) against Defendant Barry

  Mukamal, as Trustee of the Mutual Benefits Keep Policy Trust (the “Defendant” or “Trustee”),

  alleges four separate causes of action. The first two causes of action allege numerous breaches

  of contract and breaches of fiduciary duty by the Trustee. As ancillary and/or alternative causes
Case 1:18-cv-25099-FAM Document 22 Entered on FLSD Docket 03/08/2019 Page 2 of 19



  of action, Plaintiffs allege that the Trustee breached his legally implied (1) duty of good faith and

  fair dealing and (2) fiduciary duty. Attached to the Complaint are multiple exhibits including

  copies of the three agreements executed by the Trustee that form the foundation of the

  Complaint: (1) the Mutual Benefits “Keep Policy” Trust Agreement, dated as of September 25,

  2009 (the “Trust Agreement”) (Exhibit B); (2) an Asset Purchase Agreement (“APA”), together

  with a related bill of sale (“Bill of Sale”) (Composite Exhibit C)1; and (3) an Agreement dated

  March 19, 2015 between the Trustee and Acheron (the “March 2015 Agreement”) (Exhibit D).

           Over the course of more than 30 pages and 164 separate factual allegations, the

  Complaint details the Trustee’s breaches of contract and fiduciary duty dating back to at least

  2015. Rather than address the substance of the Complaint in an Answer, the Trustee asserts that

  the Complaint “fail[s] to state any viable cause of action” (emphasis added).2

           The MTD does not allege that Acheron pled insufficient facts or mere legal conclusions.

  Instead, the Trustee claims that Acheron’s claims are all barred as a matter of law. To make this

  argument, the Trustee is forced to ignore the legal standard applicable to the MTD and

  misconstrue and mischaracterize the Complaint. For the reasons detailed below, the Court

  should deny the Motion to Dismiss and require the Trustee to Answer the Complaint.

                           II.     LEGAL STANDARD FOR THE MTD

           The Trustee fails to discuss the applicable legal standard for the Court’s consideration of

  the MTD. Perhaps this is because the law is so well established that the Trustee believes it does

  not merit discussion. More likely, the omission is driven by the fact that the applicable legal


  1
    The APA and Bill of Sale attached to the Complaint are representative examples of the
  numerous APAs and Bills of Sale, which have been executed and (as alleged in the Complaint)
  breached by the Trustee.
  2
      MTD, p. 1.
Case 1:18-cv-25099-FAM Document 22 Entered on FLSD Docket 03/08/2019 Page 3 of 19



  standard highlights the weaknesses in the Trustee’s arguments.

           When ruling on a motion to dismiss, the court takes the allegations in the complaint as

  true and views the well pled facts in the light that is most favorable to the plaintiff. See Abram v.

  Fulton Cnty. Gov., 482 F. App’x 421, 423 (11th Cir. 2012). The factual allegations in the

  complaint are taken as true on a motion to dismiss even if they are subject to dispute. See

  Devengoechea v. Bolivarian Republic of Venezuela, 889 F. 3d 1213, 1220 (11th Cir. 2018).

  Arguing the merits on a motion to dismiss is inappropriate. See Hansen v. Geovera Specialty

  Ins. Co., 2008 WL 816686 (M.D. Fla. Mar. 26, 2008); see also Conocophillips Co. v. U.S. Agri-

  Chemicals Corp., 2007 WL 2021959 (M.D. Fla. July 11, 2007). Applying these standards, the

  MTD must be denied.

                                   III.   THE $2 MILLION CREDIT

           The Trustee’s opening argument is that Acheron’s claims are barred by principles of

  issue preclusion or collateral estoppel because of a decision by this Court in the related case of

  Securities and Exchange Commission v. Mutual Benefits Corp., Case No. 04-60573-CIV-Moreno

  (the “Receivership Action”). Remarkably, the Trustee argues that all of Acheron’s claims are

  barred by issue preclusion. See, generally, MTD, pp. 2-6 and 13. The Trustee’s argument is

  without merit because the Complaint does not re-raise any issue previously decided by this

  Court.

           The underlying facts relevant to the Trustee’s issue preclusion / collateral estoppel

  argument are not in dispute and can be summarized as follows:

                  (a)    In 2004, Roberto Martinez (the “Receiver”) was appointed in the

  Receivership Action as the Receiver for Mutual Benefits Corp. (“MBC”) and related companies

  (the “Receivership Entities”);
Case 1:18-cv-25099-FAM Document 22 Entered on FLSD Docket 03/08/2019 Page 4 of 19



                  (b)    In 2009, the Receiver was authorized to transfer certain viaticated

  insurance policies (the “Keep Policies”) to the Trustee for administration pursuant to the Trust

  Agreement;

                  (c)    The Receiver subsequently received additional funds totaling more than

  $2 million and, on August 30, 2018, filed a motion (the “Receiver’s Motion”) requesting

  authority to transfer those funds to the Trustee to be applied as a credit in favor of all investors in

  Keep Policies, except for Acheron which was specifically excluded (the “2 Million Credit”);

                  (d)     The Court entered an Order approving the $2 Million Credit in

  September, 2018 (the “September 2018 Order”);

                  (e)    Acheron was not served with or given notice by the Trustee of the

  Receiver’s Motion or the September 2018 Order;

                  (f)    Once it became aware of the September 2018 Order, Acheron filed a Rule

  60(b) motion with this Court alleging that the Trustee’s application of the $2 Million Credit for

  the benefit of some investors in Keep Policies, but not Acheron, violated the March 2015

  Agreement (the “60(b) Motion”);

                  (g)    In the 60(b) Motion, Acheron sought limited relief from the September

  2018 Order “requiring the Trustee to apply the $2 Million Credit ratably in favor of Acheron and

  other [investors in Keep Policies] as required by the March 2015 Agreement”;3

                  (h)    The Court denied Acheron’s 60(b) Motion on the grounds that the March

  2015 Agreement applied only to rights granted by the Trustee, while the $2 Million Credit was

  being granted by the Receiver (the “60(b) Order”);4


  3
      See, Receivership Action DE 2519, ¶35.
  4
      See, Receivership Action DE 2528.
Case 1:18-cv-25099-FAM Document 22 Entered on FLSD Docket 03/08/2019 Page 5 of 19



                  (i)     The 60(b) Order is final and not subject to a pending appeal.5

           Contrary to the Trustee’s arguments, Acheron does not seek to re-litigate the issue

  presented to and resolved by the Court in the 60(b) Order, namely, whether pursuant to the

  March 2015 Agreement, Acheron was entitled to a pro rata share of the $2 Million Credit. But

  what Acheron does assert is that, in connection with the process leading up to the entry of the

  September 18 Order, the Trustee breached certain obligations and duties owed to Acheron.

           The Complaint sets forth the substantive (as distinguished from background) allegations

  relating to the $2 Million Credit in paragraphs 108 and 109. Those allegations focus on the

  Trustee’s actions, specifically, the Trustee’s role in “instigating, encouraging or participating in”

  the Receiver’s decisions regarding the $2 Million Credit and the Trustee’s failure to “provide

  Acheron with formal or informal notice of the [Receiver’s Motion and the September 2018

  Order].”6 These allegations were not the basis for Acheron’s 60(b) Motion, nor did the Court

  address or resolve these allegations when it issued the 60(b) Order.

           Acheron agrees with the Trustee that issue preclusion is appropriate when all four of the

  following elements are satisfied: (1) the issue at stake is identical to the one involved in the prior

  litigation; (2) the issue was actually litigated in the prior suit; (3) the determination of the issue in

  the prior suit was a necessary part of the judgment in that action; and (4) the party against whom

  the earlier decision is asserted had a full and fair opportunity to litigate the issue in the earlier

  proceeding. See, Baloco v. Drummond Co., Inc., 767 F.3d 1229, 1251 (11th Cir. 2014). Here,

  none of the four required elements are satisfied.

           First, the issues raised by Acheron in the 60(b) Motion and addressed by the Court in the

  5
   Although paragraph 61 of the Complaint states that the 60(b) Order was appealed, the appeal
  was thereafter voluntarily dismissed.
  6
      See, Complaint ¶¶108-09.
Case 1:18-cv-25099-FAM Document 22 Entered on FLSD Docket 03/08/2019 Page 6 of 19



  60(b) Order are, at most, tangentially related, and certainly not identical, to the allegations set

  forth in the Complaint. The primary focus of the Complaint is the breach by the Trustee of

  contractual and fiduciary duties under agreements that were entered into (and breached by the

  Trustee) many years before the Receiver received the $2 Million Credit in 2018. Determining

  whether the Trustee breached a contractual or fiduciary duty in 2015, for example, is not

  identical to deciding if the Trustee also breached a separate contractual or fiduciary duty in 2018.

         Second, the issues actually raised in the Complaint that have any connection to the $2

  Million Credit are very narrow in scope and limited to: (a) the Trustee’s role in the Receiver’s

  decision to apply the $2 Million Credit so that it did not benefit Acheron and (b) the Trustee’s

  failure to give Acheron notice of the Receiver’s Motion, even though Acheron was specifically

  identified (for purposes of exclusion) in that motion. See, generally, Complaint ¶¶108-09. None

  of these issues was “actually litigated” in the context of Acheron’s 60(b) Motion.7 In fact, in the

  60(b) Motion, Acheron specifically reserved it rights with respect to defaults by the Trustee that

  are now addressed in the Complaint.8

         The third requirement for issue preclusion – that the Court’s determination of the

  “identical” and “actually litigated” issue be “necessary” – does not and cannot apply because the

  Trustee cannot even identify the identical and actually litigated issue, which Acheron is

  supposedly reasserting in the Complaint. As noted, the Complaint does not re-raise or claim any

  entitlement to a pro rata portion of the $2 Million Credit as Acheron did in the 60(b) Motion.
  7
    Although the Court stated in the 60(b) Order that “the decision and direction for how the
  Restitution Funds should be administered was made by the Receiver, not the Trustee” (italics in
  original), the Court did not determine the nature and extent of the Trustee’s role in causing the
  Receiver to make his decision because that issue was not relevant to the Court’s decision.
  8
    See, Rule 60(b) Motion, fn. 4. “By filing this Motion, Acheron is not waiving any defaults by
  the Trustee under the March 2015 Agreement and Trust Agreement and Acheron reserves all of
  its right, claims and remedies thereunder” (emphasis added).
Case 1:18-cv-25099-FAM Document 22 Entered on FLSD Docket 03/08/2019 Page 7 of 19



  Nor does the Complaint allege that the September 2018 Order conflicts with the Court’s Order

  approving the March 2015 Agreement, as Acheron argued in the 60(b) Motion. However, even

  if the 60(b) Order could be (mis)construed as deciding any issue relating to the conduct of the

  Trustee relative to the entry of the September 18 Order, the determination of such issue was not a

  necessary part of the 60(b) Order.

          There is no dispute that the $2 Million Credit was received by and in the possession of

  the Receiver. There is also no dispute that it was the Receiver who filed the motion seeking

  authority to disburse the $2 Million Credit. Although Acheron believes the Trustee was involved

  in the Receiver’s decision making process, it was not necessary for the Court to assess the nature

  and extent of the Trustee’s involvement, nor did the Court make any findings or reach any

  conclusions concerning the Trustee’s involvement.

          The last requirement – a full and fair opportunity to litigate the “issue” – is equally

  inapplicable because there is no “identical” and “actually litigated” issue that Acheron re-raises

  in the Complaint. But, again, if the 60(b) Order could be (mis)construed as deciding any issue

  relating to the conduct of the Trustee, Acheron did not have a full and fair opportunity to litigate

  the issue.

          For purposes of the 60(b) Order, the Court understood that Acheron believed it was

  irrelevant whether it was the Receiver or the Trustee who made the decision to exclude Acheron

  from the $2 Million Credit.      The Court stated, “Acheron submits that whether it was the

  Trustee’s decision or the Receiver’s decision is, in practice, a distinction without a difference….”

  See, 60(b) Order, p. 5. The 60(b) Motion was predicated on the fact that it was the Trustee who

  was administering the $2 Million Credit in alleged violation of the March 2015 Agreement, not

  that it was the Trustee who was the decision maker.
Case 1:18-cv-25099-FAM Document 22 Entered on FLSD Docket 03/08/2019 Page 8 of 19



          If the Trustee now contends that the Court affirmatively determined that the Trustee was

  not involved in the Receiver’s decision to exclude Acheron from the $2 Million Credit, Acheron

  had no notice or reason to expect that this issue was actually pending before the Court. Acheron

  never asked the Court in the 60(b) Motion to determine the nature and the extent of the Trustee’s

  involvement in the Receiver’s decision.

          Moreover, the 60(b) Motion was decided on papers, without a hearing. If the Court

  believed that it was necessary to determine the level of the Trustee’s involvement before the

  Court could decide the 60(b) Motion, Acheron had no notice of the Court’s position. The Court

  also had no evidentiary basis on which to assess the nature and extent of the Trustee’s role

  because no discovery was ever conducted and no affidavits were ever submitted by the parties.

  If the Court did determine any issue relating to the Trustee’s conduct when the Court issued the

  60(b) Order, Acheron plainly did not have a full and fair opportunity to litigate the issue.

          In short, the Trustee argues that, because a handful of allegations in the Complaint simply

  reference the $2 Million Credit, the entire Complaint is now barred by issue preclusion. The

  Trustee’s argument fails because none of Acheron’s allegations in the Complaint that mention

  the $2 Million Credit have anything to do with the limited issue actually decided by the Court in

  the 60(b) Order. However, assuming solely for the sake of argument, that some aspect of the

  Court’s 60(b) Order touched on an issue that is now raised in the Complaint, the Court’s decision

  on that issue was neither “necessary” to the 60(b) Order, nor did Acheron have a full and fair

  opportunity to litigate the issue.


                            IV.        KEEP POLICY INVESTOR STATUS

          The Trustee next argues that Acheron is not a Keep Policy Investor and, therefore, any

  causes of action based on that status should be dismissed. See, MTD p. 14. Solely for the sake
Case 1:18-cv-25099-FAM Document 22 Entered on FLSD Docket 03/08/2019 Page 9 of 19



  of argument, even if the Trustee were correct that Acheron is not a Keep Policy Investor under

  the Trust Agreement, the Trustee fails to explain how that would justify dismissal of Acheron’s

  causes of action for breach of contract arising under the March 2015 Agreement and the APAs.

  Even more inexplicable is how Acheron’s alternative claim for breach of the Trustee’s implied

  fiduciary duty, which explicitly is not dependent upon Acheron’s status as a Keep Policy

  Investor, is also subject to dismissal. See, Complaint ¶30.9

         The definition of “Keep Policy Investors” in the Trust Agreement is as follows:

                 “Keep Policy Investors” means persons who have invested in an
                 entire interest or a fractional interest in a Keep Policy owned of
                 record by the Receivership Entities, and whose interest in such
                 Keep Policy has not been forfeited as of the Closing Date.”

         In the Complaint, Acheron alleges that it is a Keep Policy Investor under the Trust

  Agreement. Complaint ¶¶ 27-29, 54. To counter this allegation, the Trustee first argues in a

  conclusory fashion that the definition of Keep Policy Investor “necessarily encompasses only

  victims of the Mutual Benefits fraud prior to the appointment of the Receiver.” MTD, p. 7.

  Acheron obviously disagrees with the Trustee’s interpretation of the Trust Agreement and

  believes that interpretation of the agreement is an issue for a jury to decide. But the legal

  standard governing the MTD is merely to determine whether Acheron has alleged a claim; it is

  not the place to debate or resolve the merits of the parties’ respective positions.




  9
    Section 30 of the Complaint states: “Alternatively, even if Acheron is not a ‘Keep Policy
  Investor’ as defined in the Trust Agreement, because the Trustee owns, controls and administers
  Keep Policies in which Acheron purchased fractional interests pursuant to both the Receiver
  APA and the APAs, the Trustee owes Acheron implied fiduciary duties that are co-extensive
  with his fiduciary duties to Keep Policy Investors including, without limitation, duties of loyalty
  and good faith (italics added).
Case 1:18-cv-25099-FAM Document 22 Entered on FLSD Docket 03/08/2019 Page 10 of 19



          The Trustee next argues that Acheron specifically failed to allege that it invested in a

   Keep Policy owned of record by the Receivership Entities. This is inaccurate. Acheron alleged

   that it purchased fractional interests in each Receivership Entity’s right, title and interest in

   certain Keep Policies. Complaint ¶¶ 19-20. Acheron alleged that it was an “investor” in Keep

   Policies. Complaint ¶ 24. Acheron alleged that the intention of the Trust Agreement was to

   include Acheron in the definition of “Keep Policy Investor.” Complaint ¶¶ 27-28. Lastly,

   Acheron specifically alleged that, “Acheron is a Keep Policy Investor, as defined in the Trust

   Agreement.” Complaint ¶ 54. Taken together, and viewed in the light most favorable to

   Acheron, there is no question that Acheron properly alleged that it is a Keep Policy Investor.

          The Trustee focuses on the words in the definition “invested in” and “owned of record by

   the Receivership Entities” to support his argument that Acheron is not a Keep Policy Investor.

   This focus is misplaced.

          First, there is no question that Acheron “invested in” the Keep Policies. The Trustee’s

   argument that Acheron only “purchased interests” in Keep Policies, rather than invested in them,

   is pure semantics. Moreover, the Trustee’s focus on “invested in” would presumably exclude

   any holder of an interest in a Keep Policy who acquired his interest by bequest or gift from an

   investor – this has never been a position taken by the Trustee. In any event, Acheron specifically

   alleged that it was an “investor.” Complaint ¶ 24.

          The Trustee’s next argument interpreting the phrase “owned of record by the

   Receivership Entities” is a substantive argument that, again, is not appropriate for a motion to

   dismiss. But, even a cursory review, demonstrates the argument lacks merit.

          In the first instance, the Trust Agreement does not identify the date on which the policy

   “must be owned of record” by the Receivership Entities. Here, again, the Trustee’s proposed
Case 1:18-cv-25099-FAM Document 22 Entered on FLSD Docket 03/08/2019 Page 11 of 19



   interpretation of the definition would exclude successors to Keep Policy Investors, who acquired

   their interests in Keep Policies subsequent to the creation of the Trust, because those successors

   acquired interests in Keep Policies at a time when they were no longer owned of record by the

   Receivership Entities. Again, this is not the Trustee’s position, except when he is dealing with

   Acheron.

             The Trustee also makes the self-serving argument that “it would be illogical” for the

   Trust Agreement to grant Acheron the same protections as the initial investors in Keep

   Policies.10 There is nothing illogical about granting Acheron identical protections. Acheron

   owns interests in the same exact Keep Policies as the other investors. Moreover, the Trustee has

   complete control over and is entrusted, as a fiduciary, with administering Keep Policies in which

   both Acheron and initial investors share interests.

             To the contrary, it would be illogical if the Trust Agreement excluded Acheron from the

   definition of Keep Policy Investor. In that case, the Trustee is exercising complete control over a

   Keep Policy in which Acheron has an investment interest. Acheron’s purchase of interests

   provided valuable consideration to and benefited the Trust and the other Keep Policy Investors.

   But, according to the Trustee, even though he exercises complete control over Acheron’s

   investments, he has absolutely no duty (express or implied) to administer, preserve or protect

   Acheron’s interests.

             Acheron agrees with the Trustee that a court will “attempt to give meaning and effect, if

   possible, to every word and phrase in the contract in determining the meaning thereof, and a

   construction which neutralizes any provision of a contract should never be adopted if the contract

   can be so construed to give effect to all of the provisions …” (citations omitted). MTD, p. 7.


   10
        See, Motion p.6.
Case 1:18-cv-25099-FAM Document 22 Entered on FLSD Docket 03/08/2019 Page 12 of 19



   Along these same lines, a fundamental principle of contract interpretation is that an interpretation

   that leaves portions of the contract language useless, inexplicable, inoperative, meaningless, or

   superfluous should be rejected. See Panama Music, Corp. v. Universal Music Group Inc., No.

   12–20200–CIV–Gold/Goodman, 2013 WL 12310734, at *7 (S.D. Fla. July 9, 2013) (noting

   parenthetically that “[b]y examining the entire contract, we safeguard against adopting an

   interpretation that would render any individual provision superfluous”); see also Veniard v. NB

   Holdings Corp., No. 3:98–CV–446–J–21A, 2000 WL 33988085, at *8 (M.D. Fla. Aug. 8, 2000)

   (“Normal contract interpretation requires a court to avoid constructions which render a clause of

   the contract superfluous or without meaning.”). Applying these established contract

   interpretation principles negates the Trustee’s argument that Acheron is not a Keep Policy

   Investor.

          For example, Section 3.1(b)(xvii) of the Trust Agreement grants the Trustee the power

   and duty, under certain circumstances, to “direct the sale … of the Keep Policies, and to

   distribute the proceeds … of the Keep Policies … to the Keep Policy Investors in such manner as

   the Trustee determines to be appropriate.” If the Trustee’s interpretation of the definition of

   Keep Policy Investor is correct, this provision authorizes and directs the Trustee to sell a Keep

   Policy in which Acheron had a fractional (or even a 100%) interest and distribute the sale

   proceeds not to Acheron, but to “Keep Policy Investors.” It is plainly the Trustee’s interpretation

   that is “illogical,” not Acheron’s.

          But, even if the definition of “Keep Policy Investor” could be deemed ambiguous, the

   dismissal of Acheron’s claims is still unwarranted. It is well established that the interpretation

   of an ambiguous contract presents a question of fact and, therefore, dismissal at the pleading

   stage is inappropriate. “Where a contract is reasonably or fairly susceptible of different
Case 1:18-cv-25099-FAM Document 22 Entered on FLSD Docket 03/08/2019 Page 13 of 19



   constructions, it is ambiguous, and because interpretation of ambiguous contracts potentially

   involves questions of fact, dismissal under Rule 12(b)(6) is inappropriate.” Ventana Hotels &

   Resorts, LLC v. Habana Libre Hotel, LLC, No. 06-22993-CIV, 2007 WL 2021940, at *2 (S.D.

   Fla. July 11, 2007) (internal citations omitted); see also Walsky v. Monel, Inc., No. 12–23031–

   CV, 2012 WL 4338868 (S.D. Fla. Sept. 20, 2012), at *3 (“[W]hen the language of a contract is

   ambiguous, its construction presents a question of fact, which of course precludes summary

   dismissal on a Rule 12(b) (6) motion.”) (internal citations omitted). For that reason alone, the

   Trustee’s attempt to dismiss any of Acheron’s claims as a matter of law based upon the Trustee’s

   disputed and flawed interpretation of the definition of Keep Policy Investor should be denied.

                                    V.     ENCUMBERED TITLE

            In the Complaint, Acheron alleged that the Trustee breached his obligations under the

   APAs and Bills of Sale by requiring Acheron to pay at least $1.5 million in premiums owed on

   Keep Policies that had accrued before closing, even though Acheron was only contractually

   required to pay premiums accruing after Acheron acquired its interest in the Keep Policies.11 In

   the MTD, the Trustee does not address the sufficiency of Acheron’s allegations.

            Instead, he argues the merits and asserts that his actions did not breach his contractual

   obligations.12 This is improper. See, Hansen, 2008 WL 816686, at *3 (M.D. Fla. Mar. 26, 2008)

   (“Defendant essentially argues the merits of Plaintiffs’ breach of contract claim, which is

   improper on a motion to dismiss.”); see also, Conocophillips, 2007 WL 2021959, at *4 (M.D.

   Fla. July 11, 2007) (“Whether or not U.S. Agri-Chemicals will be able to sustain its claim for

   breach of contract on a Motion for Summary Judgment is a matter for another day.”). Acheron


   11
        Complaint ¶103-04.
   12
        MTD, p. 10.
Case 1:18-cv-25099-FAM Document 22 Entered on FLSD Docket 03/08/2019 Page 14 of 19



   understands the Trustee disputes Acheron’s position. However, the MTD is not the appropriate

   place to resolve the dispute.

                                   VI.     DELAYS IN OFFERING

            The arguments made by the Trustee in the MTD under the heading “Delays in Offering”

   confuse, conflate and misstate the Complaint, notwithstanding that Acheron’s allegations were

   very clear and specific. To recap those allegations, Acheron alleges that, shortly after entering

   into the March 2015 Agreement, the Trustee breached §5 of the agreement by changing his

   “practices and procedures” and delaying the timing of his offer to sell Keep Policies to Acheron.

   Complaint ¶¶ 59, 83-85 and 90.

            Acheron also alleges that the Trustee’s delay in offering Keep Policies for sale breached

   §2 of the March 2015 Agreement because the delay allowed defaulting Keep Policy Investors an

   additional window of time, post-default, to benefit if the Keep Policy matured during the delay

   period. Complaint ¶¶ 92-97. The Trustee’s delay in offering Keep Policies for sale to Acheron

   also caused a breach of the APAs and the Bills of Sale because the delay required Acheron to

   pay premiums for Keep Policies prior to Acheron acquiring the interest in those policies.

   Complaint ¶¶ 101-03.

            Against this backdrop of distinct factual allegations, the Trustee makes several arguments

   that are just plain wrong. First, the Trustee wrongly claims that Acheron did not allege that a

   Keep Policy ever matured during the delay period or that Acheron was damaged.13 The Trustee

   apparently overlooked paragraph 98 of the Complaint.14



   13
        MTD p. 10.
   14
     Paragraph 98 of the Complaint states: “On information and belief, one or more Keep Policies
   matured during the delay period and were not offered by the Trustee for sale to Acheron.
   Acheron therefore did not receive the proceeds realized from interests in those matured Keep
Case 1:18-cv-25099-FAM Document 22 Entered on FLSD Docket 03/08/2019 Page 15 of 19



           Next, the Trustee raises two claims that were never asserted by Acheron and proceeds to

   argue that Acheron (not surprisingly) failed to state any basis for those claims. The Trustee first

   directs the Court’s attention to the language in §5 of the March 2015 Agreement requiring the

   Trustee to afford Acheron an opportunity to purchase an interest in a Keep Policy in which

   Acheron already owns an interest “before the Trustee allows the policy to lapse.” MTD, p.11.

   The Trustee then argues that Acheron did not allege the Trustee allowed a Keep Policy to lapse

   before offering it for sale. Id.

           The Trustee is correct. Acheron did not allege that the Trustee allowed a policy to lapse

   before offering it for sale because that is not Acheron’s claim. But, what Acheron did allege is

   that the Trustee improperly changed his sale policies and procedures to favor other Keep Policy

   Investors by delaying sale offers. This change caused Acheron damages including (but not

   limited to) paying an additional $1.5 million in premiums for interests in policies as a result of

   his delay, even though Acheron could never benefit from any policies that matured during the

   delay period. The Trustee simply ignores Acheron’s actual “delay” claims.

           Continuing to invent non-existent claims, the Trustee next directs the Court’s attention to

   Acheron’s allegation in paragraph 93 that the Trustee refused to sell Acheron interests in

   matured Keep Policies. This allegation, while true, is again not the basis for any claim that

   Acheron asserts against the Trustee. Instead, it is a background fact to explain how the Trustee’s

   delay in offering Keep Policies for sale caused harm to Acheron, while benefiting defaulting

   investors. The Trustee uses this background allegation to claim (wrongfully) that Acheron seeks

   to collect an unconscionable windfall by purchasing already matured policies at a discount.

   MTD, p.12. Acheron simply seeks to hold the Trustee to his contractual obligations under the

   Policies that Acheron would have otherwise purchased. Instead, the proceeds were received by
   one or more Defaulting Investors to the direct detriment of Acheron.”
Case 1:18-cv-25099-FAM Document 22 Entered on FLSD Docket 03/08/2019 Page 16 of 19



   March 2015 Agreement, the APAs and the Bills of Sale.

          The Trustee lacks any legitimate basis to argue that Acheron failed to state a claim

   arising from the Trustee’s delay in offering Keep Policies for sale. Rather than accept that fact,

   the Trustee invents non-existent claims that he can then try to knock down.

             VII.    BREACH OF CONTRACT / BREACH OF FIDUCIARY DUTY

          The Trustee’s final argument is that Acheron seeks to transform contract claims into

   breach of fiduciary duty claims. MTD, p.12. Yet again, the Trustee misreads the Complaint.

          The Complaint identifies and asserts four separate causes of action, each of which is

   based on a different subset of the same factual allegations. Acheron acknowledges that the facts

   supporting its claims overlap. This is not a basis for dismissal.

          For example, as an alleged Keep Policy Investor, Acheron is owed fiduciary duties by the

   Trustee. Complaint ¶54. But, in the March 2015 Agreement, the Trustee contractually agreed

   that he would not treat Acheron differently from other Keep Policy Investors, thereby assuming a

   contractual obligation to Acheron, which was equivalent to the fiduciary duties he owed to Keep

   Policy Investors under the Trust Agreement. Complaint ¶57. Under these circumstances, it is

   unavoidable that the Complaint alleges that certain conduct by the Trustee is a breach of both the

   Trustee’s contractual duties and his fiduciary duties.

          Pleading in the alternative is not a basis for dismissal for failure to state a claim.

   “[L]itigants in federal court may pursue alternative theories of recovery, regardless of their

   consistency.” Reichsfeld v. Miami-Dade Cnty., Fla., No. 06-21949-CIV-GRAHAM/O'

   SULLIVAN, 2006 WL 8434268, at *1 (S.D. Fla. Dec. 11, 2006) (denying a motion to dismiss).

   It is therefore unclear why the Trustee believes Acheron’s claims should be dismissed simply

   because a common set of facts supports more than one type of claim. Once again, the Trustee
Case 1:18-cv-25099-FAM Document 22 Entered on FLSD Docket 03/08/2019 Page 17 of 19



   appears to be improperly arguing the underlying merits of Acheron’s claims, not the legal

   sufficiency of its allegations.

                                         VIII. CONCLUSION

           In the typical situation, a plaintiff files a motion to dismiss because the complaint fails to

   state facts and, instead, is predicated on legal conclusions. This is not the case here where

   Acheron alleges in great detail over the course of more than 30 pages when and how the Trustee

   breached his contractual and fiduciary duties over the course of many years. This is also not a

   case where a motion to dismiss is appropriate because the plaintiff failed to allege all of the

   elements of its claim.15

           But, rather than accept that the Complaint was properly pled, the Trustee filed the MTD

   simply to delay having to file his Answer. The Trustee’s attempt to dismiss the entire Complaint

   based on the Court’s prior 60(b) Order (MTD, p. 13) is absurd. The 60(b) Order had absolutely

   nothing to do with 90% of the claims asserted in the Complaint. And the remaining 10% of the

   issues raised in the Complaint were only incidentally related to the issue decided by the Court in

   the 60(b) Order – not identical.

           Similarly, the Trustee’s effort to dismiss three of the four counts of the Complaint based

   upon his disputed interpretation of the Trust Agreement’s definition of “Keep Policy Investor”

   (MTD, p. 14) is equally absurd because many of Acheron’s claims do not arise under the Trust

   Agreement or they do not depend upon Acheron’s status as a Keep Policy Investor. Instead,


   15
      For example, the elements of a breach of contract claim are straight forward: existence of a
   contract, breach of a material contract provision and damages. The elements required for a
   breach of contract claim are: (1) a valid contract; (2) a material breach; and (3) damages. Lion
   Life, LLC v. Regions Bank, No. 12–81145–CIV, 2013 WL 2367823, at *2 (S.D. Fla. May 29,
   2013). Each of these elements is properly alleged in the Complaint. See, e.g., Complaint ¶¶ 52,
   83-100 and 144-46.
Case 1:18-cv-25099-FAM Document 22 Entered on FLSD Docket 03/08/2019 Page 18 of 19



   those claims arise under the March 2015 Agreement or the APAs and the Bills of Sale. The

   absurdity of the Trustee’s arguments is highlighted by his request to dismiss Acheron’s claim for

   breach of an implied fiduciary duty because Acheron is allegedly not a Keep Policy Investor,

   even though the implied fiduciary duty claim is an alternative claim explicitly predicated on the

   (extremely unlikely) possibility that Acheron is not a Keep Policy Investor. In any event, a

   motion to dismiss is not the appropriate vehicle to resolve the parties’ competing interpretations

   over the meaning of a contract provision that, at minimum, is ambiguous.

          The Trustee’s remaining arguments are equally baseless and in the nature of argument

   over merits, not a challenge to the sufficiency of the allegations in the Complaint. In fact, the

   Trustee tacitly acknowledges that he has not asserted sufficient basis to dismiss the Complaint

   when he asks the Court to acknowledge that, even if the MTD is only a partial motion to dismiss,

   the Trustee’s time to answer the remaining causes of action has not expired.       For all of the

   reasons set forth herein, Acheron respectfully requests that the Court deny the MTD and direct

   the Trustee to Answer the Complaint.

   Dated: Miami, Florida
          March 8, 2019

                                                ANDERSON & KREIGER LLP
                                                50 Milk Street, 21st Floor
                                                Boston, MA 02109
                                                Tel: (617) 621-6500
                                                Steven Schreckinger, Esq.
                                                sschreckinger@andersonkreiger.com
                                                Admitted Pro Hac Vice

                                                SHUTTS & BOWEN LLP

                                                By: /s/ Larry I. Glick                 x
                                                Larry I. Glick
                                                Fla. Bar No. 75064
                                                lglick@shutts.com
                                                Miranda Lundeen Soto, Esq.
Case 1:18-cv-25099-FAM Document 22 Entered on FLSD Docket 03/08/2019 Page 19 of 19



                                      Fla. Bar No. 637963
                                      mlundeensoto@shutts.com
                                      200 South Biscayne Boulevard
                                      Suite 4100
                                      Miami, FL 33131
                                      Tel: (305) 358-6300

                                      Attorneys for Plaintiffs




   MIADOCS 17718265 3
